                                                      Case 3:19-cv-07651-EMC Document 80 Filed 12/23/19 Page 1 of 2



                                              1   Christopher A. Seidl (pro hac vice)
                                                  John K. Harting (pro hac vice)
                                              2   ROBINS KAPLAN LLP
                                                  800 LaSalle Avenue, Suite 2800
                                              3   Minneapolis, MN 55402
                                              4   Telephone: (612) 349-8500
                                                  Facsimile: (612) 339-4181
                                              5

                                              6 Steven C. Carlson (SBN 206451)
                                                scarlson@robinskaplan.com
                                              7 ROBINS KAPLAN LLP
                                                2440 W. El Camino Real, Suite 100
                                              8 Mountain View, California 94040
                                                Tel: (650) 784-4040
                                              9 Fax: (650) 784-4041

                                             10 Attorney for Defendant Inventergy Global, Inc.
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          S ILICON V ALLEY




                                                                                    UNITED STATES DISTRICT COURT
                                             13
                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                             14
                                                                        SAN FRANCISCO DIVISION
                                             15 INTEL CORPORATION, APPLE INC.,   Case No. 3:19-cv-07651-LB
                                             16                            Plaintiffs,              INVENTERGY GLOBAL, INC.’s
                                                                                                    DISCLOSURE STATEMENT PURSUANT TO
                                             17           v.                                        FEDERAL RULE OF CIVIL PROCEDURE 7.1
                                                                                                    AND CERTIFICATION OF INTERESTED
                                             18 FORTRESS INVESTMENT GROUP LLC,                      ENTITIES OR PERSONS PURSUANT TO
                                                FORTRESS CREDIT CO. LLC, UNILOC                     CIVIL LOCAL RULE 3-15
                                             19 2017 LLC, UNILOC USA, INC., UNILOC
                                                LUXEMBOURG S.A.R.L., VLSI
                                             20 TECHNOLOGY LLC, INVT SPE LLC,
                                                INVENTERGY GLOBAL, INC., DSS
                                             21 TECHNOLOGY MANAGEMENT, INC.,
                                                IXI IP, LLC, and SEVEN NETWORKS,
                                             22 LLC,
                                                                    Defendants.
                                             23

                                             24            Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Inventergy Global, Inc.
                                             25   (“Inventergy Global”) by its counsel provides the following disclosure of interested nonparties.
                                             26   Inventergy Global has no parent corporation, and no publicly held corporation owns 10 percent or
                                             27   more of Inventergy Global’s stock.
                                             28

                                                   Corporate Disclosure Statement and Certificate
                                                   of Interested Parties                                                  CASE NO.3:19-CV-07651-LB
                                                     Case 3:19-cv-07651-EMC Document 80 Filed 12/23/19 Page 2 of 2



                                              1           Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following listed

                                              2   persons, associations of persons, firms, partnerships, corporations (including parent corporations),

                                              3   or other entities (i) have a financial interest in the subject matter in controversy or in a party to the

                                              4   proceeding; or (ii) have a non-financial interest in that subject matter or in a party that could be

                                              5   substantially affected by the outcome of this proceeding:

                                              6           None.

                                              7

                                              8   Dated: December 23, 2019
                                                                                                   /s/ Steven C. Carlson
                                              9                                                    Steven C. Carlson
                                                                                                   scarlson@robinskaplan.com
                                             10                                                    ROBINS KAPLAN LLC
                                                                                                   2440 W. El Camino Real, Suite 100
R OBINS K APLAN LLP




                                             11                                                    Mountain View, California 94040
            A TTORNEYS A T L AW




                                                                                                   Telephone: (650) 784-4040
                                             12
                          S ILICON V ALLEY




                                                                                                   Facsimile: (650) 784-4041
                                             13                                                    Christopher A. Seidl (pro hac vice)
                                                                                                   John K. Harting (pro hac vice)
                                             14                                                    ROBINS KAPLAN LLP
                                             15                                                    800 LaSalle Avenue, Suite 2800
                                                                                                   Minneapolis, MN 55402
                                             16                                                    Telephone: (612) 349-8500
                                                                                                   Facsimile: (612) 339-4181
                                             17

                                             18
                                                                                                   Attorneys for Defendant Inventergy Global, Inc.
                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                  Corporate Disclosure Statement and Certificate
                                                  of Interested Parties                             -2-                        CASE NO.3:19-CV-07651-LB
